Title: To James Madison from Caleb Strong, [29] January 1814
From: Strong, Caleb
To: Madison, James


        
          Sir
          Boston January [29] 1814
        
        Agreeably to the request of the Legislature of this Commonwealth I transmit to your Excellency the enclosed resolution of the two Houses together with the evidence in support of the complaint of the Memorialists therein mentioned, and of the outrage that has been committed by the Collector of the District of New York on one of the Corporations of this State.
        At the same time permit me, Sir, to express the sensibility which is felt by the Legislature of Massachusetts on this occasion, and its reliance that the said Collector will be compelled immediately to restore to the Memorialists, or their agent or representative, the money unjustly seized and detained without colour of right or shadow of proof of its unlawful employment or illicit destination, and that you will be pleased to remove the said Collector from his said Office. I have the honor to be, Sir, with great respect your most obedt and humble Servant
        
          Caleb Strong
        
      